Citation Nr: 0722335	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  90-28 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a July 1988 rating decision in which service 
connection was denied for a right testicular disability on a 
secondary basis was a product of clear and unmistakable error 
(CUE).  


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran served on active duty from October 1956 to 
February 1959. 

Service connection for residuals of hernia repair was granted 
by VA in May 1959.

In July 1970, the veteran filed a claim in which he noted the 
fact that his right testicle had "practically disappeared" 
since an operation for his service-connected hernia at a VA 
medical facility.  In response, the RO, in January 1971, 
denied service connection for a right testicle condition on a 
secondary basis.  The veteran did not appeal that decision.

In July 1988, the RO again denied the claim for service 
connection for atrophy of the right testicle on a secondary 
basis.  The veteran did not perfect an appeal of that 
decision.

On January 29, 1990, the veteran again filed a claim in which 
he requested that his right testicle disability considered as 
a secondary injury related to his service-connected inguinal 
hernia.  In January 1991, a RO hearing officer determined 
that service connection was warranted for right testicle 
atrophy as secondary to the service-connected inguinal 
hernia.  An effective date of January 29, 1990 was 
subsequently assigned.

In January 1997, the veteran initiated the CUE claim 
currently before the Board, asking for an earlier effective 
date for service connection.  In a September 1999 rating 
decision, the RO denied entitlement to service connection for 
sterility prior to January 20, 1990.   In May 2000, the Board 
remanded this case for additional development.  At that time, 
the Board identified the issue as "Whether there was clear 
and unmistakable error in a rating decision in July 1988 
denying service connection for right testicular atrophy".

In a June 2005 decision, the Board denied the veteran's 
claim.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a January 2007 Order, based upon a Joint Motion for Remand, 
the Court vacated the Board's June 2005 decision and remanded 
the case to the Board for readjudication consistent with the 
Joint Motion.  The Joint Motion will be discussed in greater 
detail below.  

Issue not on appeal

At the time of the Board's June 2005 decision the issues on 
appeal also included the matter of entitlement to an 
increased disability rating for service-connected status post 
right orchiectomy.  In the December 2006 Joint Motion, the 
veteran's representative requested a dismissal by the Court 
of the appeal of the Board's denial of that issue.  The Joint 
Motion was granted by order of the Court dated January 4, 
2007.  Accordingly, the Board's June 2005 decision as to the 
increased rating issue is final, and that issue will be 
discussed no further herein.   See 38 C.F.R. § 20.1100 
(2006).  


FINDINGS OF FACT

1.  In a rating decision dated July 19, 1988, the RO declined 
to re-open the veteran's previously denied claim of 
entitlement to service connection for atrophy of the right 
testicle on a secondary basis.  

2.  The July 1988 rating decision which declined to reopen 
the previously denied claim was not reasonably supported by 
the evidence then of record and was not consistent with VA 
law and regulations then in effect.




CONCLUSION OF LAW

The July 19, 1988 RO decision which declined to reopen the 
veteran's claim of entitlement to service connection of a 
right testicle condition claimed as secondary to a service-
connected hernia condition did contain CUE.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  The VCAA is accordingly generally 
applicable to this case.  See Holliday v. Principi, 
14 Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The Board observes that its June 2005 decision contained 
detailed discussion concerning the VCAA and its 
inapplicability to the current claim (see the Board's June 
2005 decision, pages 8-10 ).  The Court's 2007 Order did not 
mention any alleged VCAA deficiencies [either as to adequacy 
of VCAA notice furnished by the RO or as to the Board's 
discussion of the adequacy of such notice in its June 2005 
decision].  The Board believes that if any inadequacy had 
been present, this would have been noted by the veteran's 
representative in the December 2006 Joint Motion or in the 
Court's January 2007 Order.  See Fugere v. Derwinski, 1 Vet. 
App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992). 

Moreover, although the VCAA is generally applicable to all 
claims filed on or after the date of its enactment, it is not 
applicable to CUE claims.  In Livesay v. Principi, 15 Vet. 
App. 165 (2001) the Court held that "there is nothing in the 
text or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions."  In concluding that the VCAA is 
not applicable to allegations of CUE, the Court's opinion 
explained that even though the VCAA is a reason to remand 
"many, many claims, . . . it is not an excuse to remand all 
claims."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.   However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  See also 38 
C.F.R. 
§ 20.1411(c) and (d) (2006).

The Board observes in this connection that in general a CUE 
claim does not involve the submission of additional evidence 
apart from what already resides in the claims folder.   See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  In this case, as 
discussed below, the outcome rests on the interpretation of 
evidence already contained in the claims folder.  

In any event, as the benefits sought on appeal are being 
granted in full any deficiency in VCAA compliance that may 
exist is nonprejudicial.    

The Board therefore will proceed to the merits of the claim.  



Pertinent laws and regulations

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a) (2006).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  

Analysis

The veteran asserts CUE exists in the RO's July 1988 rating 
decision which declined to reopen his previously denied claim 
of entitlement to service connection of a right testicle 
disability, claimed as secondary to a service-connected 
hernia condition.  

Preliminary matters

As was described in the Introduction, this issue was remanded 
by the Court in  January 2007.  The Board wishes to make it 
clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis of this matter has been undertaken with 
that obligation in mind.

As was alluded to in the Introduction, this matter was 
originally developed as a claim for an earlier effective date 
(EED) for service connection for the right testicular 
disability, to include the matter of CUE in the July 1988 
rating decision.  Only the matter of CUE remains.  See the 
Joint Motion, page 1: "Appellant does not contest the 
Board's determination regarding entitlement to an EED on a 
basis other than CUE . . . ."  Cf. Rudd v. Nicholson, 20 
Vet. App. 296 (2006)

The Joint Motion directed the Board to determine whether or 
not CUE had been pled with sufficient particularity.  If the 
Board found that CUE had not been specifically pled, the 
Joint Motion directed that the Board then dismiss the CUE 
claim under Simmons v. Principi, 17 Vet. App. 104 (2003), 
rather than denying the claim on the merits as was done in 
the Board's October 2005 decision.  In the alternative, if 
upon further review the Board determined that CUE was pled 
with particularity then the Board was directed to 
readjudicate the claim, but only after supplying adequate 
reasons and bases.   
  
Discussion

The RO, in July 1988, confirmed and continued its previous 
denial of the veteran's claim of entitlement to service 
connection for a right testicle disability.  That initial 
decision, in January 1971, indicated that the veteran's right 
testicle "could have been a result of the [service-connected 
conditions, however there is no evidence to indicate any 
relationship."  The veteran did not perfect his appeal of 
the RO's July 1988 decision by submission of a substantive 
appeal, and thus the decision became final.  The veteran now 
seeks to have that decision overturned on the basis of CUE. 

The veteran contends that the RO committed CUE in the July 
1988 rating decision by failing to consider a 1970 VA 
examination which showed right testicular atrophy and also 
failing to consider an April 1988 private medical opinion 
which indicated that the veteran had suffered from right 
testicular atrophy which was attributable to wires used in 
surgery used to correct the veteran's service-connected 
hernia repair.   

To be successful a CUE claim must pass two criteria:  First, 
the claim must be pled with sufficient specificity as to the 
allege error and not merely be an expression of vague 
statements of dissatisfaction.  See Andre v. West, 14 Vet. 
App. 7, 10 (2000), aff'd sub nom., Andre v. Principi, 301 
F.3d 1354 (Fed. Cir. 2002) [any claim of CUE must be pled 
with specificity].  Next, if CUE has been determined to have 
been pled with the required specificity it must be determined 
whether or not there was a failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  

In this case, the Board finds that CUE has been pled with 
sufficient specificity.   The September 1999 submission of 
the service organization which was then representing the 
veteran specifically asserted that the error in question was 
a failure on the part of the RO to consider specified 
evidence (the 1970 VA examination and the April 1988 medical 
opinion) at the time of the July 1988 opinion.  This argument 
has been adopted by the veteran's attorney in her June 2007 
submission.  
The Board concludes that the veteran has set forth specific 
allegations of error.  Accordingly, this appeal will not be 
dismissed per Simmons.

As CUE has been pled with sufficient particularity, the Board 
will continue to the merits of the claim.  

As noted in the Introduction above, the veteran first filed a 
claim of entitlement to service connection of a right 
testicle disability claimed as secondary to his service-
connected hernia conditions July 1970.  The claim was denied 
in the January 1971 rating decision because "there is no 
evidence to indicate any relationship" between the right 
testicle condition, which was an established disability, and 
the veteran's service-connected conditions, which included 
residuals of a fracture of the pelvis, an abdominal wall 
injury, and a right inguinal hernia.  The January 1971 rating 
decision noted that there had been "numerous surgical 
procedures" but that the right testicle was evidently not 
involved, and that although an examiner found atrophy of the 
right testicle, the exact cause was undetermined..  

The veteran did not appeal the January 1971 denial.  
Accordingly, the issue before VA at the time of the July 1988 
rating decision was whether the claim could be reopened.  At 
the time of the July 1988 rating decision, a previously 
finally denied rating decision could only be reopened upon 
submission of new and material evidence providing a different 
factual basis upon which to consider the claim.  See 
38 C.F.R. § 3.104(a)(1988); 38 C.F.R. § 3.156 (1988).      
  
Evidence of record at that time included an April 1988 
private medical opinion of Dr  J.P.  This opinion 
specifically stated that "I believe that the right 
testicular atrophy was probably a consequence of his hernia 
surgery."  

The prior final denial in January 1971 had been predicated on 
an absence of any evidence indicating a relationship between 
the right testicular disability and the service-connected 
hernia condition.  However, the additionally submitted 
evidence of record at the time of the July 19, 1988 rating 
decision included medical evidence of a relationship between 
the service-connected disability and the right testicle 
condition.  This evidence specifically addressed the sole 
deficiency cited by the RO in the prior final denial.  That 
is to say, the additionally submitted evidence provided a new 
factual basis upon which to reopen the claim.  

The July 1988 rating decision is brief and vague in the 
extreme.  The April 1988 opinion of Dr. J.P. was not 
mentioned.  Oddly, another private medical record dating back 
to April 1980 was mentioned, which did not mention the 
testicle.

The Board concludes that the correct facts, as they were 
known at the time of the July 1988 decision, were not 
properly accounted for or discussed.  That is, there was of 
record a medical opinion which served to link the veteran's 
atrophied right testicle to his service-connected right 
inguinal hernia.  The resulting error is undebatable and the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.

In summary, the Board finds that the July 1988 RO rating 
decision which continued to deny the veteran's claim of 
entitlement to service connection for a right testicle 
disability was the product of CUE.  The appeal is accordingly 
granted.

Additional Comment

The Board wishes to again make it clear that pursuant to the 
terms of the Joint Motion, as adopted by Order of the Court, 
its only responsibility is to determine whether or not CUE 
existed in the July 1988 RO rating decision.  As explained 
above, the Board has found that there was CUE in the July 
1988 rating decision which declined to re-open the veteran's 
previously denied claim.  The matter of the veteran's 
ultimate entitlement to an earlier effective date for service 
connection was specifically excluded from consideration.  The 
Board intimates no opinion as to the ultimate outcome of any 
underlying claim. 


ORDER

The July 1988 rating decision which denied the veteran's 
request to reopen his previously denied claim of entitlement 
to service connection for a right testicular disability on a 
secondary basis was clearly and unmistakeably erroneous.   
The  CUE claim is granted.  




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


